                                                                 =1lED
                                                                 DISTRICT


                                                            JUN 14 2019

 1
 2
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
        UNITED STATES OF AMERICA,                  Case No.: 5~~ ~g"~"'~~ G
                                                                          ~
11
                        Plaintiff,                 ORDER OF DETENTION PENDING
12;                                                FURTHER REVOCATION
        v.                                         PROCEEDINGS
13 ~~v~~ ~1~~ ~                                    (FED. R. CRIM. P. 32.1(a)(6); 18
                                                   U.S.C. § 3143(a)(1))
14 '
                        Defendant.
15 ~'
16'         The defendant having been arrested in this District pursuant to a warrant
17' issued by the United States District Court for the ~~i2~--              District of

18 ' (~' 1' to ~Fs~~ yr for alleged violations) of the terms and conditions of probation
19 or supervised release; and
20          Having conducted a detention hearing pursuant to Federal Rule of Criminal
21 Procedu 32.1(a)(6) and 18 U.S.C. § 3143(a)(1), the Court finds that:
22 A.(     The defendant has not met his/her burden of establishing by clear and
23             convincing evidence that he/she is not likely to flee if released under 18
24             U.S. . § 3142(b) or (c). This finding is based on the following:
25                  information in the Pretrial Services Report and Recommendation
26            (~information in the violation petition and reports)
27            (      the defendant's nonobjection to detention at this time
28             O     other:


                                               1
 1              and/ or
 2 B.(,~ The defendant has not met his/her burden of establishing by clear and
 3       convincing evidence that he/she is not likely to pose a danger to the safety
 4              of any other person or the community if released under 18 U.S.C.
 5              § 3142(b) or (c). This finding is based on the following:
 6             (•~ information in the Pretrial Services Report and Recommendation
 7             .~ information in the violation petition and reports)
               (
 8             (~ the defendant's nonobjection to detention at this time
 9              O     other:
10 ~i
11      IT THEREFORE IS ORDERED that the defendant be detained pending the further
12 revocation proceedings.
13
14 Dated: ~ 1`e l~
15                                           UNITED STATES MAGISTRATE JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                2
